UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM and 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. LKCM FUNDS LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund LKCM International Fund Semi-Annual Report June 30, 2011 Dear Fellow Shareholders: We report the following performance information for the LKCM Funds: Five Year Ten Year Avg. Six Month One Year Average Average Annual Total Total Annualized Annualized Total Net Gross Return Return Return Return Return Inception NAV @ Expense Expense Ended Ended Ended Ended Since Funds Dates 6/30/11 Ratio*, ** Ratio** 6/30/11 6/30/11 6/30/11 6/30/11 Incept. LKCM Equity Fund – Institutional Class 1/3/96 0.80% 1.05% 7.18% 31.58% 6.08% 4.51% 7.46% S&P 500 Index1 6.02% 30.69% 2.94% 2.72% 6.89% LKCM Small Cap Equity Fund – Institutional Class 7/14/94 0.96% 0.97% 15.40% 54.61% 5.51% 9.19% 11.75% Russell 2000 Index2 6.21% 37.41% 4.08% 6.27% 8.87% LKCM Small Cap Equity Fund – Adviser Class 6/5/03 1.21% 1.22% 15.24% 54.24% 5.24% N/A 11.21% Russell 2000 Index2 6.21% 37.41% 4.08% N/A 9.02% LKCM Small-Mid Cap Equity Fund – Institutional Class 5/2/11 $9.86 1.00% 1.42% N/A N/A N/A N/A -1.40%# Russell 2500 Index3 N/A N/A N/A N/A -3.38%# LKCM International Fund 12/30/97 $8.61 1.20% 1.87% 3.61% 32.79% 0.82% 3.98% 3.96% MSCI/EAFE Index4 5.35% 30.93% 1.96% 6.12% 5.43% LKCM Balanced Fund 12/30/97 0.80% 1.26% 5.73% 21.49% 6.31% 5.05% 5.37% S&P 500 Index1 6.02% 30.69% 2.94% 2.72% 4.12% Barclays Capital U.S. Intermediate Government/Credit Bond Index5 2.47% 3.77% 6.08% 5.35% 5.66% LKCM Fixed Income Fund 12/30/97 0.65% 0.73% 2.31% 4.47% 6.33% 5.13% 5.35% Barclays Capital U.S. Intermediate Government/Credit Bond Index5 2.47% 3.77% 6.08% 5.35% 5.66% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. The Funds impose a 1.00% redemption fee on shares held less than 30 days. If reflected, the fee would reduce performance shown. * Excludes acquired fund fees and expenses. The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Fund to maintain designated expense ratios through April 30, 2012. Investment performance reflects fee waivers, if any, in effect. In the absence of such waivers, total return would be reduced. Investment performance is based upon the net expense ratio. ** Expense ratios above are as of December 31, 2010, the Funds’ prior fiscal year end, as reported in the Funds’ most recent prospectus. Expense ratios reported for other periods in the financial highlights of this report may differ. # Cumulative return. 1 The S&P 500 Index is a capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 2 The Russell 2000 Index is an unmanaged index which measures the performance of the 2,000 smallest companies in the Russell 3000 Index. 3 The Russell 2500 Index is an unmanaged index which measures the performance of the 2,500 smallest companies in the Russell 3000 Index. 4 The Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI/EAFE”) is an unmanaged index composed of 22 European and Pacific Basin countries. The MSCI/EAFE Index is a recognized international index and is weighted by market capitalization. 5 The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. Note: These indices defined above are not available for direct investment. Economic Review and Outlook The equity market, as measured by the Standard & Poor’s 500 Index, advanced 6.0% during the first half of 2011.Investors appear to be increasingly concerned about the impact of lackluster job growth, instability in home prices, the slowing Chinese economy and potential European debt restructuring.Furthermore, the global supply chain for manufacturing components was materially interrupted by the tragic events in Japan during the first half of 2011. In response to the general slowdown in economic growth, the upward trend in jobs growth appears to have slowed.Concern over jobs and the rate of economic growth are a common refrain from last spring when the equity market retreated in the face of weaker data, only to 2 recover in the fall of last year.Investors again appear to be focused on the financial health of consumers, an integral part of sustaining further economic growth.The vital signs currently present a mixed view of the state of the consumer. Retail sales growth has slowed over the past months; however, this has been somewhat offset by recent improvement in consumer expectations.One of the challenges is that real incomes have been squeezed by the rapid rise in food and energy prices, from which some relief may be on the horizon.Although consumer net wealth increased in the first quarter of 2011 with the rally in equity prices, the recent pullback in equity prices and continued falling home prices are weighing heavily on consumer net wealth.Although households have made progress in reducing their debt burdens over the past couple of years, the debt to income ratio remains close to 120%, suggesting further deleveraging is likely ahead. We believe corporate profitability remains strong.Furthermore, corporate balance sheets appear to be in good shape and hold liquidity.Overall confidence on the part of consumers and businesses remains imperative to sustaining the economic expansion. The growth rate of the economy slowed during the second quarter of 2011.While many observers, including Fed Chairman Bernanke, are calling for a second half pickup in activity, we believe the discussion of the appropriate policy response to slowing growth, stubborn unemployment and inflation concerns will continue. Prior to the 2001 recession, the root cause of most recessions appeared to be excess aggregate demand fueling inflation.The last two recessions, however, have been driven by oversupply and the threat of deflation.Thus, the Fed has pursued a monetary policy course intent on defeating deflation at all costs.While policy tools such as the purchase of treasury notes, referred to as quantitative easing, were part of the solution to prevent deflation, it came with a price.The price in this case was a sustained weak dollar and sharp rise in commodity prices.As the second round of quantitative easing came to a conclusion, various Fed governors intimated that the threshold for a third round of quantitative easing was quite high.In fact, Fed Chairman Bernanke recently commented that “monetary policy cannot be a panacea” for all the economy’s woes. We believe we are likely to witness a transition in the overall focal point of policy from monetary to fiscal in upcoming periods.The Fed went to extraordinary measures to prevent deflation, yet seems ill positioned currently to respond to its twin mandates of maximizing employment and price stability.With regard to price stability, the core consumer price inflation has continued to increase during the year. As a result, the concern in many corridors has shifted to inflation, but given excess capacity residing in the economy, our stance remains balanced on the threat of significant near-term inflation. The Fed’s charge of maximizing employment appears much more daunting relative to the mandate to maintain price stability at the moment. There are two dimensions to full employment – the rate of job creation and the percent of the work force that would like to work but is not employed.Putting aside discouraged job seekers, the bottom line is job creation.There are six million fewer jobs in the U.S. since the beginning of 2007, as measured by nonfarm payrolls, and relatively few jobs have been created this year. It is difficult to fully dissect the employment situation as there are both secular and cyclical forces at work.From a secular standpoint, there has been a steady decline in manufacturing jobs in the U.S. over the years.Over the last decade, the U.S. lost approximately 5.6 million manufacturing jobs.The secular shift of goods seeking cheaper labor was driven in part by China joining the World Trade Organization in 2001 at the general time when developing world economies were recovering from a decade-long economic crisis.The 4.3 million non-manufacturing jobs created in the last decade offset some of the manufacturing employment loss during the prior decade, but still left a net loss of 1.3 million jobs.From a cyclical perspective, housing contributed materially to job creation.The decline of housing starts from a high of 2.3 million units annually in January 2006 to approximately 0.5 million units annualized at the end of the first half of 2011 speaks to the construction jobs lost during this period, approximately 1.6 million of which were lost during the recession and an additional 0.4 million of which were lost since the end of the recession.Auto manufacturing has also played a significant part with a loss of approximately 332,000 jobs during the recession, which has been somewhat offset by a recovery of approximately 42,000 jobs post-recession. The Fed is simply in a difficult position to address the weakness in employment.Quantitative easing was an attempt to both prevent deflation and boost consumer confidence through the wealth effect of rising prices of risk assets, including equities.While the equity market rose immediately following both the announcement of the first and second rounds of quantitative easing, there has not been a halo effect of consumer confidence driving employment.A significant change is likely to occur as the focal point of policy shifts from monetary to fiscal policy.The White House is certainly aware the 2012 election is a referendum on the incumbent and, by extension, jobs.We have already seen trial balloons floated by the administration regarding a payroll tax holiday for employers and employees. Our view is that the economic recovery, although tepid and uneven, is likely to be sustained.There have been a number of transitory factors in recent months including tragic events in Japan, a dip in Defense spending and bad weather creating noise in the economic data.We believe some of these factors are in the process of reversing, including gasoline prices, and should prove less of a burden in the second half of the year.Although the list of risks to current economic expansion remains long, it is our view that many of these risks are reflected in the equity markets.While investor appetite for risk has clearly waned, we believe it can be reignited by the prospects of better than expected economic growth, which may appear in the second half the year.A decline in gasoline prices, an end to supply-chain disruptions in Japan, less deleveraging and the prospect for modest improvement in the labor market could prove to be a more favorable economic backdrop. 3 LKCM Equity Fund The LKCM Equity Fund outperformed the S&P 500 Index during the six months ended June 30, 2011.The Fund benefited from stock selection within the Energy, Information Technology and Consumer Discretionary sectors, while stock selection in the Consumer Staples and Healthcare sectors detracted from the Fund’s performance.The Fund also benefited from being underweight the Financials sector.We believe the Fund’s focus on high quality companies can continue to add value for the Fund and its shareholders in this dynamic market environment. Total Return Six Months Ended June 30, 2011 LKCM Equity Fund 7.18% S&P 500 Index 6.02% LKCM Small Cap Equity Fund The LKCM Small Cap Equity Fund outperformed the Russell 2000 Index during the six months ended June 30, 2011.Stock selection in the Consumer Discretionary, Financials and Industrials sectors was especially rewarding.The Fund’s underweight position in the Financials sector also added to the Fund’s performance.Three of the Fund’s portfolio companies were acquired during the first half of 2011.We believe that the Fund benefited from the markets renewed interest in higher quality companies and in our opinion this trend should continue going forward. Total Return Six Months Ended June 30, 2011 LKCM Small Cap Equity Fund – Institutional Class 15.40% Russell 2000 Index 6.21% LKCM Balanced Fund The LKCM Balanced Fund’s strategy of investing in a blend of equity and fixed income securities was beneficial to the Fund’s performance during the six months ended June 30, 2011.The Fund’s equity investments enhanced the Fund’s performance during the first four months of the period, while the Fund’s fixed income investments helped cushion the downside of the Fund’s performance during the more difficult last two months of the period.Stock selection in the Information Technology, Energy and Consumer Discretionary sectors added to the Fund’s performance, while stock selection in the Healthcare and Financials sectors detracted from the Fund’s performance.The Fund also benefited from its underweight position in the Financials sector.The Fund continues to focus its investments on high quality companies in both the equity and fixed income sectors of the market. Total Return Six Months Ended June 30, 2011 LKCM Balanced Fund 5.73% S&P 500 Index 6.02% Barclays Capital U.S. Intermediate Government/Credit Bond Index 2.47% LKCM Fixed Income Fund The LKCM Fixed Income Fund seeks to provide current income.Our investment strategy primarily emphasizes investments in corporate bonds with strong credit profiles and attractive yields relative to those offered on U.S. Treasury and government-agency debt.During the first half of 2011, the corporate market was bolstered by strong balance sheets and cash flow metrics that exhibited the earnings strength of corporate America.The Fund outperformed the benchmark during the first quarter of 2011 as Treasuries sold off on stronger economic news and underperformed the benchmark during the second quarter of 2011 as Treasuries sharply rebounded on softer economic growth prospects and heightened sovereign debt concerns.The Fund’s defensive duration posture (approximately 3.2 years) relative to the duration of the Barclays Capital U.S. Intermediate Government/Credit Bond Index (approximately 3.9 years) detracted from the Fund’s performance during the first half of 2011 as longer duration assets outperformed shorter duration assets and commodity inflation failed to lift broad-based inflation concerns.We believe the Fund’s investment focus on high-quality, short-to-intermediate duration corporate bonds well positions it in this increasingly dynamic market environment. Total Return Six Months Ended June 30, 2011 LKCM Fixed Income Fund 2.31% Barclays Capital U.S. Intermediate Government/Credit Bond Index 2.47% 4 LKCM Small-Mid Cap Equity Fund The LKCM Small-Mid Cap Equity Fund launched on May 2, 2011.Since inception, the Fund has outperformed its benchmark, the Russell 2500 Index.The Fund benefited from stock selection in the Energy and Materials sectors, while stock selection in the Industrials and Consumer Discretionary sectors detracted from the Fund’s performance.We believe that the Fund benefited from the markets renewed interest in higher quality companies and in our opinion this trend should continue going forward. Total Return Since Inception (May 2, 2011 through June 30, 2011) LKCM Small-Mid Cap Equity Fund -1.40% Russell 2500 Index -3.38% LKCM International Fund The LKCM International Fund is sub-advised by TT International.A detailed performance report for the Fund for the six months ended June 30, 2011 can be found on page 6. J. Luther King, Jr., CFA July 11, 2011 The information provided herein represents the opinion of J. Luther King, Jr. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Please refer to the Schedule of Investments found on pages 10-27 of the report for more information on Fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any securities. Mutual fund investing involves risk.Principal loss is possible.Past performance is not a guarantee of future results.Small and medium capitalization funds typically carry additional risks, since smaller companies generally have a higher risk of failure, and, historically, their stocks have experienced a greater degree of market volatility than stocks on average.Investments in debt securities typically decrease in value when interest rates rise.This risk is greater for longer-term debt securities.International investing involves special risk considerations, including fluctuating foreign exchange rates, more limited information available about issuers of securities, foreign government regulations and differing degrees of liquidity, that may adversely affect portfolio securities.The risks associated with foreign investments are heightened when investing in emerging markets.These risks are discussed in the Fund’s summary and statutory prospectuses. The LKCM International Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.Because the Fund may also invest in options and futures contracts, it therefore may not be suitable for all investors. Current and future portfolio holdings are subject to risk. Diversification does not assure a profit nor protect against loss in a declining market. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 5 Report from TT International The LKCM International Fund seeks to achieve a total return in excess of the total return of the Morgan Stanley Capital International Europe, Australasia and Far East Index (“MSCI EAFE”) Index. Six Months Ended June 30, 2011 LKCM International Fund:3.61% MSCI EAFE Index: 5.35% Performance The Fund lagged its benchmark over the first half of 2011 as outperformance in Q2 was offset by a difficult Q1 when a series of negative factors made for highly challenging conditions. While Q2 was volatile, owing to a slowdown in global growth and the deterioration in the European sovereign debt crisis, equities rose as the strength of corporate profits supported equities. Over the first half of 2011, the main negative factors were disappointing security selection in Europe and being overweight Japan and underweight Europe. At the sector level, positive security selection in Industrials (Groupe Eurotunnel, EADS, MAN SE) and Consumer Discretionary (Porsche, Volkswagen, Continental) was more than offset by disappointing performance in Financials and Utilities. The Fund remains overweight Japan and underweight Europe and the Far East (excluding Japan). We believe Japan remains an attractively valued market. The Japanese economy has recovered well from the earthquake in March and, in our opinion, should start to benefit from the reconstruction effort following the disaster supported by government stimulus measures. The Fund’s exposure to Europe has increased. It remains overweight Germany which has been remarkably strong economically but it is underweight peripheral Europe. In terms of sectors, the Fund’s main overweight positions are Industrials, Consumer Discretionary and Materials. In Consumer Discretionary, we remain positive on the autos sector in both Europe and Japan. The Fund remains significantly overweight European Industrials with positions in a range of stocks. The Fund also has exposure to aerospace and defense. Within Materials, we believe European mining stocks continue to offer good value as commodity prices should remain well-supported. Outlook In the U.S. the Democrats and Republicans spent the month of June locked in negotiations over the issue of raising the debt ceiling. An agreement came but only at the eleventh hour and it was not enough to prevent ratings agency Standard & Poor’s from downgrading the U.S. from triple-A to AA+. This situation has unnerved investors and above all underlined our view that debt in the world’s largest economy is still far too high. The first half of 2011 was weak for the U.S. economy due to a sharp slowing in consumption caused by the higher oil price and the weak labour market. A stabilization in commodity prices and a robust corporate sector should lead to a pick up, albeit modest, in the second half of 2011. Europe’s economy remains solid but continues to slow. Germany has reverted to a rate of growth closer to trend but we believe should be on course to achieve solid expansion this year while a number of its regional counterparts are hitting the buffers. Germany’s manufacturing sector is ramping up hiring in order to keep up with high levels of external demand and against this backdrop of strong labour market conditions, retail sales have recently picked up sharply. With unemployment at a 20-year low, we think that consumer spending should be supportive going forward but manufacturing will remain the primary driver of growth. Turning to peripheral Europe, the recently-agreed package of measures aimed at shoring up Greece and other countries’ finances showed that European Union officials are prepared to take serious action. But the market has been unconvinced by the bailout and peripheral bond yields, notably Spain’s and Italy’s, have stayed uncomfortably high. Moving forward, the European Financial Stability Facility may have to be expanded even further and the European Central Bank may have to consider creating a Eurobond if the union is to survive in its current form. Japan continues to recover rapidly from the earthquake. Industrial production is growing at a brisk pace and manufacturers are forecasting that this will continue in the coming months. The confidence within the manufacturing sector led to companies taking on staff for the first time since the earthquake in July. Retail sales and household spending are also rising and we believe the conditions are in place for that to continue. It still seems likely that Chinese inflation, which has been a great worry for markets, is close to peaking. While the central bank raised rates for the third time this year in June there are signs that monetary tightening and slack global demand is leading to the necessary slowdown in the rate of growth. In the wider region the picture has become more mixed with the slowdown in the global economy resulting in a degree of moderation in exports and industrial production. In general though, we believe growth in Asia remains robust but a number of central banks in Asia are behind the curve and will have to continue or in some cases accelerate monetary tightening. India is a pertinent example having recently hiked interest rates by 0.5% but with inflation still running at 6% they, along with certain others in the region, have more work to do. It is hard to be particularly positive at present. We believe sentiment has reached capitulation levels but equity valuations are attractive on an absolute basis and also relative to bonds. While the economic backdrop has deteriorated it is our view that the corporate sector remains in very good shape with companies sitting on large, in some cases record, cash piles. TT International August 1, 2011 Past performance is not a guarantee of future results. 6 LKCM Funds Expense Example — June 30, 2011 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/11-6/30/11). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the LKCM Small Cap Equity, Small-Mid Cap Equity, Equity, Balanced, Fixed Income and International Funds within 30 days of purchase. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLES FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. LKCM Small Cap Equity Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/11 - 6/30/11 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.95%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Small Cap Equity Fund – Adviser Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/11 - 6/30/11 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 7 LKCM Small-Mid Cap Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 5/2/11 6/30/11 5/1/11 - 6/30/11 Actual $ 986.00 Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.00%, multiplied by the average account value over the period since inception, multiplied by 61/365 to reflect the period since the Fund’s inception on 5/1/11. LKCM Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/11 - 6/30/11 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Balanced Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/11 - 6/30/11 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Fixed Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/11 - 6/30/11 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.65%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM International Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/11 - 6/30/11 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 8 ALLOCATION OF PORTFOLIO HOLDINGS — LKCM Funds — June 30, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund LKCM International Fund 9 LKCM Small Cap Equity Fund Schedule of Investments June 30, 2011 (Unaudited) COMMON STOCKS - 96.0% Shares Value Aerospace & Defense - 1.4% Hexcel Corporation (a) $ Air Freight & Logistics - 0.9% UTI Worldwide, Inc. (b) Auto Components - 1.2% Group 1 Automotive, Inc. Banks - 4.2% Glacier Bancorp, Inc. Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Biotechnology - 1.3% PAREXEL InternationalCorporation (a) Capital Markets - 1.1% Evercore Partners, Inc. - Class A Chemicals - 1.8% Calgon Carbon Corporation (a) Cytec Industries Inc. Commercial Services & Supplies - 3.5% Insperity, Inc. Interface, Inc. - Class A Mobile Mini, Inc. (a) Communications Equipment - 3.9% Arris Group Inc. (a) Brocade Communications Systems,Inc. (a) Emulex Corporation (a) NICE Systems Limited - ADR (a) (b) Computers & Peripherals - 0.4% SMART Technologies Inc. - ClassA (a)(b) Consumer Finance - 3.0% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Distributors - 1.0% LKQ Corporation (a) Diversified Consumer Services - 1.2% American Public Education Inc. (a) Electrical Equipment & Instruments - 3.9% Belden Inc. Franklin Electric Co., Inc. II-VI, Incorporated (a) Woodward Inc. Electronic Equipment & Instruments - 2.6% Anixter International Inc. National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Energy Equipment & Services - 2.8% Atwood Oceanics, Inc. (a) CARBO Ceramics Inc. Dril-Quip, Inc. (a) Food & Drug Retailing - 1.1% Ruddick Corporation Food Products - 0.4% SunOpta Inc. (a) (b) Health Care Equipment & Supplies - 4.3% DexCom Inc. (a) MWI Veterinary Supply, Inc. (a) PerkinElmer, Inc. Zoll Medical Corporation (a) Health Care Providers & Services - 4.5% Computer Programs and Systems,Inc. Health Management Associates Inc. -Class A (a) HMS Holdings Corporation (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 1.0% BJ’s Restaurants, Inc. (a) Household Durables - 0.8% Tempur-Pedic International Inc. (a) Industrial Conglomerates - 0.8% Raven Industries, Inc. Insurance - 1.1% AmTrust Financial Services, Inc. Internet Software & Services - 3.6% The Active Network, Inc. (a) Digital River, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) Leisure Equipment & Products - 0.8% Brunswick Corporation The accompanying notes are an integral part of these financial statements. 10 LKCM Small Cap Equity Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) COMMON STOCKS Shares Value Machinery - 9.5% Actuant Corporation - Class A $ Albany International Corporation -Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR Inc. EnPro Industries, Inc. (a) Harsco Corporation The Middleby Corporation (a) Westport Innovations Inc. (a) (b) Marine - 1.0% Kirby Corporation (a) Media - 2.8% Cinemark Holdings, Inc. Live Nation Inc. (a) National CineMedia, Inc. Metals & Mining - 3.0% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas & Consumable Fuels - 6.7% Approach Resources Inc. (a) Brigham Exploration Company (a) Gulfport Energy Corporation (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Paper & Forest Products - 0.8% Louisiana-Pacific Corporation (a) Pharmaceuticals - 0.8% Endo Pharmaceuticals Holdings Inc. (a) Real Estate Investment Trusts - 0.9% Potlatch Corporation Semiconductor Equipment & Products - 1.0% Cirrus Logic, Inc. (a) Software - 5.2% Aspen Technology, Inc. (a) MicroStrategy Incorporated - ClassA (a) Pegasystems Inc. TIBCO Software Inc. (a) Specialty Retail - 5.9% DSW Inc. - Class A (a) Hibbett Sports Inc. (a) Monro Muffler Brake, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance,Inc. (a) Textiles, Apparel & Luxury Goods - 2.4% Crocs, Inc. (a) The Warnaco Group, Inc. (a) Trading Companies & Distributors - 1.5% WESCO International, Inc. (a) Wireless Telecommunication Services - 0.9% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $565,089,101) SHORT-TERM INVESTMENTS - 4.1% Money Market Funds (c) - 4.1% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERMINVESTMENTS (Cost $34,909,348) Total Investments - 100.1% (Cost $599,998,449) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 LKCM Small-Mid Cap Equity Fund Schedule of Investments June 30, 2011 (Unaudited) COMMON STOCKS - 84.9% Shares Value Aerospace & Defense - 2.2% BE Aerospace, Inc. (a) $ Air Freight & Logistics - 1.6% UTI Worldwide, Inc. (b) Banks - 1.8% Prosperity Bancshares, Inc. Beverages - 1.5% Constellation Brands, Inc. - Class A (a) Biotechnology - 1.6% PAREXEL International Corporation (a) Capital Markets - 3.7% Affiliated Managers Group, Inc. (a) Raymond James Financial, Inc. Chemicals - 4.0% Cytec Industries Inc. FMC Corporation Communications Equipment - 2.1% Brocade Communications Systems, Inc. (a) Consumer Finance - 1.8% Cash America International, Inc. Containers & Packaging - 1.5% Silgan Holdings Inc. Distributors - 1.9% LKQ Corporation (a) Diversified Financial Services - 3.7% Jones Lang LaSalle Incorporated The NASDAQ OMX Group, Inc. (a) Electrical Equipment & Instruments - 2.2% AMETEK, Inc. Electronic Equipment & Instruments - 3.2% Anixter International Inc. National Instruments Corporation Energy Equipment & Services - 2.3% Core Laboratories N.V. (b) Health Care Equipment & Supplies - 1.6% PerkinElmer, Inc. Health Care Providers & Services - 4.8% Allscripts Healthcare Solutions, Inc. (a) Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) Hotels, Restaurants & Leisure - 1.1% Chipotle Mexican Grill, Inc. (a) Household Durables - 1.6% Williams-Sonoma, Inc. Leisure Equipment & Products - 1.9% Brunswick Corporation Machinery - 7.1% Actuant Corporation - Class A AGCO Corporation (a) Gardner Denver Inc. Terex Corporation (a) Metals & Mining - 2.3% Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 7.2% Brigham Exploration Company (a) Range Resources Corporation Rosetta Resources, Inc. (a) SM Energy Company Pharmaceuticals - 2.0% Endo Pharmaceuticals Holdings Inc. (a) Semiconductor Equipment & Products - 1.6% Cirrus Logic, Inc. (a) Software - 6.0% ANSYS, Inc. (a) Nuance Communications, Inc. (a) Pegasystems Inc. 25 TIBCO Software Inc. (a) Specialty Retail - 6.9% Dick’s Sporting Goods, Inc. (a) DSW Inc. - Class A (a) O’Reilly Automotive, Inc. (a) Tractor Supply Company Textiles, Apparel & Luxury Goods - 1.4% The Warnaco Group, Inc. (a) Trading Companies & Distributors - 1.6% WESCO International, Inc. (a) Wireless Telecommunication Services - 2.7% MetroPCS Communications, Inc. (a) TOTAL COMMON STOCKS (Cost $6,438,280) The accompanying notes are an integral part of these financial statements. 12 LKCM Small-Mid Cap Equity Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) SHORT-TERM INVESTMENTS - 14.2% Shares Value Money Market Funds (c) - 14.2% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% $ Federated Government Obligations Fund - Institutional Shares, 0.01% Federated Treasury Obligations Fund - Institutional Shares, 0.01% SEI Daily Income Trust Government Fund - Class A, 0.05% The Treasury Portfolio - Institutional Shares, 0.00% TOTAL SHORT-TERMINVESTMENTS (Cost $1,085,000) Total Investments - 99.1% (Cost $7,523,280) Other Assets in Excess of Liabilities - 0.9% TOTAL NET ASSETS - 100.0% $ (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 LKCM Equity Fund Schedule of Investments June 30, 2011 (Unaudited) COMMON STOCKS - 94.3% Shares Value Aerospace & Defense - 3.3% Honeywell International Inc. $ Rockwell Collins, Inc. Banks - 6.7% Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo & Company Beverages - 3.2% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.3% Celgene Corporation (a) Capital Markets - 0.7% Northern Trust Corporation Chemicals - 7.1% Air Products and Chemicals, Inc. Calgon Carbon Corporation (a) E. I. du Pont de Nemours andCompany FMC Corporation Monsanto Company Commercial Services & Supplies - 2.1% Republic Services, Inc. Robert Half International, Inc. Waste Connections, Inc. Computers & Peripherals - 5.0% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction & Engineering - 0.7% Foster Wheeler AG (a)(b) Construction Materials - 1.5% Martin Marietta Materials, Inc. Containers & Packaging - 1.2% Ball Corporation Diversified Financial Services - 1.0% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.2% AT&T Inc. Electrical Equipment & Instruments - 4.1% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.4% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.7% National Oilwell Varco Inc. Food & Drug Retailing - 2.0% CVS Caremark Corporation Walgreen Company Health Care Equipment & Supplies - 6.0% Covidien plc (b) DENTSPLY International Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 0.7% Express Scripts, Inc. (a) Household Products - 3.3% Energizer Holdings, Inc. (a) Kimberly-Clark Corporation The Procter & Gamble Company Internet Catalog & Retail - 0.9% Amazon.com, Inc. (a) Internet Software & Services - 1.6% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Leisure Equipment & Products - 1.2% Brunswick Corporation Machinery - 1.8% Danaher Corporation Marine - 1.6% Kirby Corporation (a) Media - 2.3% Cinemark Holdings, Inc. Comcast Corporation - Class A Time Warner Inc. The accompanying notes are an integral part of these financial statements. 14 LKCM Equity Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) COMMON STOCKS Shares Value Metals & Mining - 1.9% Newmont Mining Corporation $ Titanium Metals Corporation Oil & Gas & Consumable Fuels - 11.0% Cabot Oil & Gas Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Peabody Energy Corporation Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 4.2% Abbott Laboratories Johnson & Johnson Pfizer Inc. Real Estate - 0.8% CB Richard Ellis Group, Inc. - ClassA (a) Road & Rail - 1.8% Kansas City Southern (a) Union Pacific Corporation Semiconductor Equipment & Products - 0.7% Texas Instruments, Incorporated Software - 4.8% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 4.7% PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.8% VF Corporation TOTAL COMMON STOCKS (Cost $63,928,635) SHORT-TERM INVESTMENTS - 5.7% Money Market Funds (c) - 5.7% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $5,138,055) Total Investments - 100.0% (Cost $69,066,690) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 LKCM Balanced Fund Schedule of Investments June 30, 2011 (Unaudited) COMMON STOCKS - 70.1% Shares Value Aerospace & Defense - 2.6% General Dynamics Corporation $ Raytheon Company Rockwell Collins, Inc. Air Freight & Logistics - 0.9% United Parcel Service, Inc. - Class B Banks - 2.7% Bank of America Corporation Cullen/Frost Bankers, Inc. Wells Fargo & Company Beverages - 2.1% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.2% Celgene Corporation (a) Charles River Laboratories International, Inc. (a) Capital Markets - 1.5% The Bank of New York Mellon Corporation Lazard Ltd. - Class A (b) Chemicals - 3.6% Air Products and Chemicals, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 1.7% Robert Half International, Inc. Waste Management, Inc. Communications Equipment - 1.2% Cisco Systems, Inc. Harris Corporation Computers & Peripherals - 4.2% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction Materials - 0.9% Martin Marietta Materials, Inc. Containers & Packaging - 0.8% Ball Corporation Diversified Financial Services - 1.1% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.2% AT&T Inc. Electrical Equipment & Instruments - 1.0% Emerson Electric Co. Electronic Equipment & Instruments - 1.2% National Instruments Corporation Energy Equipment & Services - 1.1% Schlumberger Limited (b) Food & Drug Retailing - 4.0% CVS Caremark Corporation The Kroger Co. Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.2% PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 0.9% Express Scripts, Inc. (a) Household Products - 2.7% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 1.0% General Electric Company Insurance - 1.1% Prudential Financial, Inc. Internet Catalog & Retail - 1.3% Amazon.com, Inc. (a) Internet Software & Services - 0.8% Google Inc. - Class A (a) IT Consulting & Services - 2.2% Accenture plc - Class A (b) Automatic Data Processing, Inc. Machinery - 1.2% Danaher Corporation Media - 4.0% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company The accompanying notes are an integral part of these financial statements. 16 LKCM Balanced Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) COMMON STOCKS Shares Value Multiline Retail - 0.9% Kohl’s Corporation $ Oil & Gas & Consumable Fuels - 7.5% Cabot Oil & Gas Corporation Chevron Corporation Denbury Resources Inc. (a) Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation SM Energy Company Pharmaceuticals - 3.2% Abbott Laboratories Novartis AG - ADR (b) Teva Pharmaceutical Industries Ltd. - ADR (b) Software - 3.1% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 3.0% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) PetSmart, Inc. Textiles, Apparel & Luxury Goods - 1.0% VF Corporation TOTAL COMMON STOCKS (Cost $9,580,090) Principal CORPORATE BONDS - 29.1% Amount Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Banks - 0.4% Wells Fargo & Company 5.25%, 10/23/2012 Beverages - 2.0% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company 5.35%, 11/15/2017 PepsiCo, Inc. 4.65%, 02/15/2013 Biotechnology - 0.5% Celgene Corporation 2.45%, 10/15/2015 Capital Markets - 1.7% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc.: 5.25%, 04/01/2013 5.50%, 11/15/2014 Chemicals - 2.2% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 Praxair, Inc.: 1.75%, 11/15/2012 2.125%, 06/14/2013 Computers & Peripherals - 1.9% Dell Inc. 3.375%, 06/15/2012 Hewlett-Packard Company 4.50%, 03/01/2013 International Business Machines Corporation 2.10%, 05/06/2013 Containers & Packaging - 0.4% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Financial Services - 0.9% JPMorgan Chase & Co.: 1.65%, 09/30/2013 2.05%, 01/24/2014 Diversified Telecommunication Services - 1.3% AT&T Inc. 5.10%, 09/15/2014 Verizon Communications Inc. 3.00%, 04/01/2016 Electric Utilities - 1.0% Duke Energy Corporation 3.95%, 09/15/2014 The accompanying notes are an integral part of these financial statements. 17 LKCM Balanced Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) Principal CORPORATE BONDS Amount Value Electric Utilities - 1.0%, Continued Georgia Power Company 1.30%, 09/15/2013 $ $ Electrical Equipment & Instruments - 0.4% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 0.7% Agilent Technologies, Inc. 2.50%, 07/15/2013 Food & Drug Retailing - 1.4% CVS Caremark Corporation: 3.25%, 05/18/2015 5.75%, 06/01/2017 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 0.7% Kraft Foods Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 1.9% Covidien International Finance S.A. (b): 1.875%, 06/15/2013 2.80%, 06/15/2015 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.20%, 05/01/2015 Health Care Providers & Services - 0.5% McKesson Corporation 3.25%, 03/01/2016 Industrial Conglomerates - 0.6% General Electric Company 5.00%, 02/01/2013 Insurance - 1.2% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc. 3.625%, 09/17/2012 Internet & Catalog Retail - 0.7% eBay Inc. 0.875%, 10/15/2013 Machinery - 0.7% Danaher Corporation 1.30%, 06/23/2014 Media - 1.1% DIRECTTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 Oil & Gas & Consumable Fuels - 3.6% Apache Corporation 5.625%, 01/15/2017 ConocoPhillips 5.50%, 04/15/2013 Enterprise Products Operating LLC 4.60%, 08/01/2012 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy, Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Shell International Finance BV (b) 1.875%, 03/25/2013 Pharmaceuticals - 0.9% Abbott Laboratories 5.15%, 11/30/2012 Teva Pharmaceutical Industries Ltd. (b) 3.00%, 06/15/2015 Semiconductor Equipment & Products - 0.6% National Semiconductor Corporation 3.95%, 04/15/2015 Software - 1.5% Adobe Systems Incorporated 3.25%, 02/01/2015 Oracle Corporation 3.75%, 07/08/2014 TOTAL CORPORATE BONDS (Cost $5,404,469) The accompanying notes are an integral part of these financial statements. 18 LKCM Balanced Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) SHORT-TERM INVESTMENTS - 0.6% Shares Value Money Market Funds (c) - 0.6% Federated Government Obligations Fund - Institutional Shares, 0.01% $ TOTAL SHORT-TERM INVESTMENTS (Cost $119,208) Total Investments - 99.8% (Cost $15,103,767) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 19 LKCM Fixed Income Fund Schedule of Investments June 30, 2011 (Unaudited) Principal CORPORATE BONDS - 91.0% Amount Value Aerospace & Defense - 3.8% General Dynamics Corporation: 4.25%, 05/15/2013 $ $ 5.25%, 02/01/2014 5.375%, 08/15/2015 Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 Lockheed Martin Corporation 7.65%, 05/01/2016 Rockwell Collins, Inc. 4.75%, 12/01/2013 United Technologies Corporation 6.10%, 05/15/2012 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Banks - 1.6% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Frost National Bank 6.875%, 08/01/2011 Beverages - 3.3% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc.: 4.65%, 02/15/2013 7.90%, 11/01/2018 Biotechnology - 1.8% Celgene Corporation 2.45%, 10/15/2015 Gilead Sciences, Inc. 4.50%, 04/01/2021 Building Products - 1.8% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Capital Markets - 2.9% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc.: 3.625%, 08/01/2012 5.125%, 01/15/2015 Morgan Stanley 5.00%, 08/31/2025 Callable 08/31/2011 Chemicals - 4.8% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc.: 6.375%, 04/01/2012 5.25%, 11/15/2014 Commercial Services & Supplies - 0.6% Republic Services, Inc. 5.50%, 09/15/2019 Communications Equipment - 2.7% Cisco Systems, Inc.: 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 4.7% Dell Inc.: 3.375%, 06/15/2012 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 6.50%, 07/01/2012 4.50%, 03/01/2013 International Business Machines Corporation: 2.10%, 05/06/2013 5.70%, 09/14/2017 The accompanying notes are an integral part of these financial statements. 20 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) Principal CORPORATE BONDS Amount Value Containers & Packaging - 3.9% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 $ $ 6.625%, 03/15/2018 Callable 09/06/2011 5.75%, 05/15/2021 Callable 11/15/2015 Packaging Corp. of America 5.75%, 08/01/2013 Diversified Telecommunication Services - 4.3% AT&T Inc. 5.10%, 09/15/2014 CenturyLink Inc.: 5.15%, 06/15/2017 6.15%, 09/15/2019 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 3.00%, 04/01/2016 5.50%, 02/15/2018 Electric Utilities - 0.7% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 0.3% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 1.5% Baker Hughes Incorporated 6.50%, 11/15/2013 Weatherford International, Inc. 6.35%, 06/15/2017 Food & Drug Retailing - 6.0% CVS Caremark Corporation: 5.75%, 08/15/2011 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 0.9% McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 3.2% Covidien International Finance S.A. (a) 1.875%, 06/15/2013 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.25%, 11/20/2014 Health Care Providers & Services - 2.7% Express Scripts, Inc.: 5.25%, 06/15/2012 6.25%, 06/15/2014 McKesson Corporation 3.25%, 03/01/2016 Hotels, Restaurants & Leisure - 0.7% McDonald’s Corporation 5.35%, 03/01/2018 Household Durables - 2.7% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 05/01/2017 7.50%, 01/15/2020 Callable 01/01/2015 Household Products - 1.2% Kimberly-Clark Corporation 5.625%, 02/15/2012 The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Industrial Conglomerates - 2.0% 3M Co. 4.375%, 08/15/2013 General Electric Company 5.00%, 02/01/2013 Insurance - 2.1% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc.: 3.625%, 09/17/2012 2.75%, 01/14/2013 The accompanying notes are an integral part of these financial statements. 21 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) Principal CORPORATE BONDS Amount Value IT Consulting & Services - 0.8% Western Union Company: 5.40%, 11/17/2011 $ $ 5.93%, 10/01/2016 Media - 2.9% DIRECTTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 The Walt Disney Company: 4.70%, 12/01/2012 5.625%, 09/15/2016 Metals & Mining - 1.1% Alcoa Inc.: 6.00%, 01/15/2012 5.55%, 02/01/2017 Multiline Retail - 1.9% Family Dollar Stores, Inc. 5.00%, 02/01/2021 Kohl’s Corporation 6.25%, 12/15/2017 Oil & Gas & Consumable Fuels - 11.4% Anadarko Petroleum Corporation: 5.95%, 09/15/2016 6.375%, 09/15/2017 Apache Corporation 6.25%, 04/15/2012 ConocoPhillips 4.75%, 10/15/2012 Devon Financing Corp. ULC (a) 6.875%, 09/30/2011 Enterprise Products Operating LLC: 4.60%, 08/01/2012 3.20%, 02/01/2016 EOG Resources, Inc.: 6.125%, 10/01/2013 2.95%, 06/01/2015 Noble Energy, Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Peabody Energy Corporation 6.50%, 09/15/2020 Range Resources Corporation 8.00%, 05/15/2019 Callable 05/15/2014 Shell International Finance BV (a) 1.875%, 03/25/2013 Pharmaceuticals - 3.5% Abbott Laboratories 5.15%, 11/30/2012 Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. (a): 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 1.2% Burlington Northern Santa Fe Corporation 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Union Pacific Corporation 6.125%, 01/15/2012 Semiconductor Equipment & Products - 2.1% Analog Devices, Inc. 3.00%, 04/15/2016 National Semiconductor Corporation 3.95%, 04/15/2015 Software - 3.6% Adobe Systems Incorporated 3.25%, 02/01/2015 Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 3.75%, 07/08/2014 Specialty Retail - 1.9% Lowe’s Companies, Inc. 5.00%, 10/15/2015 O’Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $144,792,323) The accompanying notes are an integral part of these financial statements. 22 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) PREFERRED STOCKS - 2.3% Shares Value Capital Markets - 1.4% The Goldman Sachs Group, Inc. $ Merrill Lynch Preferred Capital Trust III Callable 09/06/2011 Diversified Financial Services - 0.9% JPMorgan Chase Capital XIV Callable 09/06/2011 TOTAL PREFERRED STOCKS (Cost $4,012,290) U.S. GOVERNMENT & Principal AGENCY ISSUES - 4.7% Amount Fannie Mae - 0.7% 5.00%, 03/15/2016 $ Federal Home Loan Bank - 1.0% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 1.2% 5.55%, 10/04/2016 Callable 10/04/2011 5.125%, 11/17/2017 U.S. Treasury Inflation Indexed Bonds - 0.8% 3.375%, 01/15/2012 U.S. Treasury Notes - 1.0% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $7,319,665) SHORT-TERM INVESTMENTS - 0.9% Shares Money Market Funds (b) - 0.9% Federated Government Obligations Fund - Institutional Shares, 0.01% $ TOTAL SHORT-TERMINVESTMENTS (Cost $1,523,349) Total Investments - 98.9% (Cost $157,647,627) Other Assets in Excess of Liabilities - 1.1% TOTAL NET ASSETS - 100.0% $ (a)U.S. Dollar-denominated foreign security. (b)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 LKCM International Fund Schedule of Investments June 30, 2011 (Unaudited) COMMON STOCKS - 90.6% Shares Value (US$) AUSTRALIA - 6.4% Banks - 2.2% Australia and New Zealand Banking Group Limited $ National Australia Bank Limited Commercial Services & Supplies - 0.6% Brambles Limited Containers & Packaging - 0.6% Amcor Limited Diversified Operations - 1.2% BHP Billiton Limited Diversified Telecommunication Services - 0.6% Telstra Corporation Limited Insurance - 0.5% AMP Limited QBE Insurance Group Limited Metals & Mining - 0.5% Alumina Limited Fortescue Metals Group Ltd. Newcrest Mining Limited Oil & Gas & Consumable Fuels - 0.2% Woodside Petroleum Limited Total Australia DENMARK - 1.4% Beverages - 1.4% Carlsberg A/S - B Shares Total Denmark FINLAND - 1.6% Paper & Forest Products - 1.6% UPM-Kymmene Oyj Total Finland FRANCE - 6.0% Building Products - 0.5% Compagnie de Saint-Gobain Electronic Equipment & Instruments - 1.9% Schneider Electric SA IT Services - 1.3% Cap Gemini Road & Rail - 2.3% Groupe Eurotunnel SA Total France GERMANY - 10.0% Automobiles - 2.6% Continental AG (a) Banks - 1.4% Commerzbank AG (a) Chemicals - 5.5% Bayer AG Linde AG Metals & Mining - 0.5% ThyssenKrupp AG Total Germany HONG KONG - 2.6% Diversified Operations - 0.7% Hutchison Whampoa Limited Electric Utilities - 0.6% Hongkong Electric Holdings Limited Hotels, Restaurants & Leisure - 0.1% SJM Holdings Limited Insurance - 0.4% AIA Group Ltd (a) Media - 0.4% Television Broadcasts Limited Real Estate - 0.4% Agile Property Holdings Limited Cheung Kong (Holdings) Limited Total Hong Kong IRELAND - 0.7% Airlines - 0.7% Ryanair Holdings plc - ADR Total Ireland ITALY - 1.0% Banks - 1.0% Banco Popolare Societa Coopertiva Total Italy JAPAN - 23.5% Auto Components - 0.5% DENSO CORPORATION Automobiles - 2.7% NISSAN MOTOR CO., LTD. Toyota Motor Corporation The accompanying notes are an integral part of these financial statements. 24 LKCM International Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) COMMON STOCKS Shares Value (US$) JAPAN - 23.5%, Continued Banks - 3.2% Mitsubishi UFJ Financial Group, Inc. $ Sumitomo Mitsui Financial Group, Inc. Building Products - 1.5% JS Group Corporation Nippon Sheet Glass Company, Limited Capital Markets - 0.7% Nomura Holdings, Inc. Chemicals - 0.5% Mitsubishi Chemical Holdings Corporation Distributors - 1.1% MITSUI & CO., LTD. Diversified Financial Services - 1.2% Credit Saison Co., Ltd. ORIX Corporation Electronic Equipment & Instruments - 3.9% FANUC LTD. Hitachi, Ltd. NIDEC CORPORATION OMRON Corporation Sony Corporation TOSHIBA CORPORATION Household Durables - 0.6% JVC KENWOOD Holdings, Inc. (a) Machinery - 0.9% SUMITOMO HEAVY INDUSTRIES, LTD. Metals & Mining - 1.1% JFE Holdings, Inc. MITSUBISHI MATERIALS CORPORATION Office Electronics - 0.4% CANON INC. Pharmaceuticals - 0.7% Mitsubishi Tanabe Pharma Corporation Professional Services - 0.5% DENTSU INC. Real Estate - 1.4% Mitsubishi Estate Company Ltd. NTT URBAN DEVELOPMENT CORPORATION Sumitomo Realty & Development Co., Ltd. Road & Rail - 0.8% East Japan Railway Company Semiconductor Equipment & Products - 1.0% Elpida Memory, Inc. (a) Tokyo Electron Limited Tobacco - 0.8% JAPAN TOBACCO INC. 59 Total Japan LUXEMBOURG - 1.3% Metals & Mining - 1.3% ArcelorMittal Total Luxembourg NETHERLANDS - 3.5% Aerospace & Defense - 2.1% European Aeronautic Defense and Space Company Diversified Financial Services - 1.4% ING Groep N.V. (a) Total Netherlands RUSSIA - 0.3% Oil & Gas & Consumable Fuels - 0.3% LUKOIL - ADR (a) Total Russia SINGAPORE - 1.1% Banks - 1.0% United Overseas Bank Limited Diversified Operations - 0.1% Keppel Corporation Limited Total Singapore SWEDEN - 1.2% Wireless Telecommunication Services - 1.2% Telefonaktiebolaget LM Ericsson - B Shares Total Sweden SWITZERLAND - 6.2% Capital Markets - 1.8% UBS AG (a) Pharmaceuticals - 3.4% Novartis AG Roche Holding AG The accompanying notes are an integral part of these financial statements. 25 LKCM International Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) COMMON STOCKS Shares Value (US$) Textiles, Apparel & Luxury Goods - 1.0% Swatch Group AG $ Total Switzerland THAILAND - 0.1% Siam Commercial Bank Public Company Limited Total Thailand UNITED KINGDOM - 23.7% Aerospace & Defense - 3.7% Cobham plc Rolls Royce Holdings plc - C Shares (a) Rolls Royce Holdings plc Airlines - 2.3% International Consolidated Airlines Group SA (a) Banks - 1.8% Royal Bank of Scotland Group plc (a) Beverages - 0.7% SABMiller plc Capital Markets - 0.3% Origo Partners plc (a) Food & Drug Retailing - 1.4% Tesco plc Metals & Mining - 5.3% Anglo American plc Kazakhmys plc Sable Mining Africa Ltd. (a) Xstrata plc Zanaga Iron Ore Company Ltd. (a) Oil & Gas & Consumable Fuels - 4.4% BP plc Cairn Energy plc (a) Tullow Oil plc Specialty Retail - 1.0% Kingfisher plc Tobacco - 0.6% Imperial Tobacco Group plc Wireless Telecommunication Services - 2.2% Vodafone Group PLC Total United Kingdom TOTAL COMMON STOCKS (Cost $26,023,940) PREFERRED STOCKS - 5.9% GERMANY - 5.9% Automobiles - 5.9% Porsche Automobil Holding SE Volkswagen AG TOTAL PREFERRED STOCKS (Cost $1,317,182) WARRANTS - 0.3% GERMANY - 0.3% Banks - 0.3% Deutsche Bank AG London LEPO Expiration: 02/28/2018 TOTAL WARRANTS (Cost $78,617) Total Investments - 96.8% (Cost $27,419,739) Other Assets in Excess of Liabilities - 3.2% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. LEPOLow exercise price option. (a)Non-income producing security. The accompanying notes are an integral part of these financial statements. 26 LKCM International Fund Schedule of Investments, Continued June 30, 2011 (Unaudited) Forward Currency Exchange Contracts At June 30, 2011, the Fund had entered into “position hedge” forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies at a specified future date.The contracts combined had net unrealized appreciation of $25,920 as of June 30, 2011.The terms of the open contracts are as follows: Settlement Currency to Currency to Date be Delivered be Received Asset Liability 7/5/11 AUD $ 7/5/11 EURO $
